NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0027n.06

                                             No. 20-1332

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                       FILED
 JOANNA M. PERKIN; AMY L. GISH,                             )                   Jan 13, 2021
                                                            )               DEBORAH S. HUNT, Clerk
         Plaintiffs-Appellants,                             )
                                                            )
 v.                                                         )      ON APPEAL FROM THE
                                                            )      UNITED STATES DISTRICT
 JACKSON PUBLIC SCHOOLS,                                    )      COURT FOR THE EASTERN
                                                            )      DISTRICT OF MICHIGAN
         Defendant-Appellee.                                )
                                                            )


        Before: SILER, GIBBONS, and KETHLEDGE, Circuit Judges.

        KETHLEDGE, Circuit Judge. Joanna Perkin and Amy Gish (plaintiffs) sued Jackson

Public Schools under 42 U.S.C. § 1983, alleging that Jackson violated their Fourteenth

Amendment rights under the Due Process Clause. The district court granted summary judgment

to Jackson. We affirm.

        Plaintiffs are teachers who worked at the Fourth Street Learning Center—a middle school

that provides early intervention to students with behavioral or academic challenges. The Center

provides specialized resources for these students and expressly bars the students themselves from

engaging in “threatening behavior” toward a staff member. Yet plaintiffs allege that the Center

presented a tempestuous environment for students and teacher alike. Each plaintiff alleges that

students threatened her, and Gish claims that students purposely bumped into her and threw coins,

food, and pencils at her, and verbally threatened to assault her. Plaintiffs allege that they repeatedly
No. 20-1332, Perkin, et al. v. Jackson Public Sch.


asked Jackson to provide better security, but that Jackson ignored their complaints. Each plaintiff

eventually chose to leave the Center and the employ of Jackson Public Schools.

       Perkin and Gish thereafter brought this suit against Jackson, claiming under 42 U.S.C.

§ 1983 that Jackson violated their rights under the Due Process Clause of the Fourteenth

Amendment. The district court granted summary judgment to Jackson, holding that plaintiffs had

neither alleged nor presented evidence that Jackson had violated their constitutional rights. We

review that decision de novo. See Fox v. Amazon.com, Inc., 930 F.3d 415, 421 (6th Cir. 2019).

       Plaintiffs’ briefing leaves unclear what Due Process right, exactly, they claim Jackson

violated. They do argue more generally, however, that Jackson ignored their complaints about

conditions at the Center and that their claim arises “under the state created danger doctrine[.]” But

the Due Process Clause does not guarantee a right to a safe workplace. See Collins v. City of

Harker Heights, 503 U.S. 115, 117 (1992). And Jackson “has no constitutional duty to protect

individuals who are not in its custody”—which obviously they were not. Jane Doe v. Jackson

Loc. Sch. Dist. Bd. of Educ., 954 F.3d 925, 932 (6th Cir. 2020). Plaintiffs therefore have not

identified any right whose violation could support a claim under § 1983.

       Plaintiffs offer (in many different formulations) just one counterargument: that Jackson’s

“deliberate indifference” to the plight of the teachers at the Center was so bad as to “shock the

contemporary conscience.” Id. at 933 (internal quotations omitted). Regrettable as the alleged

conditions at the Center might have been, however, they are not analogous to having one’s stomach

forcibly pumped. See Rochin v. California, 342 U.S. 165, 172 (1952). We therefore agree with

the district court that plaintiffs have not shown any entitlement to proceed with their § 1983 claim.

       The district court’s judgment is affirmed.




                                                -2-